Title: From Abigail Smith Adams to Thomas Boylston Adams, 23 May 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Thomas
Quincy May 23 1802

William Shaw was here to spend the Sabbeth, and brought with him his Letters from you; he shew me that in which you related the disaster which befell you by a fall from your Horse. I shudderd when I found how narrow an escape you had for your Life, and thank Heaven for your preservation. I was glad that I knew not of it untill you had recoverd; your Brother said not a word of it to me; yet I thought when he asked me if I had received a Letter from you in the course of the week? that it had more meaning than usual in the question—and it frequently recured to me in the course of that day.
I am affraid my dear Thomas that a small share of vanity in Horsemanship might lead you into the danger. you might think yourself equal to manageing a vicious restif animal and the Beast prove too powerfull for you. In future do not trust so bad a Servant.
I am fully of your opinion with respect to your Brother, and have too frequently exprest it, to be implacated as that part of the Family who would acquiese in his being sit up as a Rep to congress. With you I say, whatever the State may think proper to call him to within the State, I wish him to serve them with his best Services and talents—but to give them to the winds, with so little hope of their becomeing a favorable gale, the current & tide sitting against him, I cannot consider it a duty, and I am sure it cannot be his interest Mr Mason it is said will decline going again, and he is talkd of as his successor & will undoubtedly be chosen if he does not prevent it. If there was a probability of his being seconded even in this State the thought would be more tolerable. I shall soon see how hollow the professions of, a Great Man I cannot call him, but of mr Jefferson were, when he told me that if he should be President, nothing would give him more pleasure than to render to me or my Family any service in his power—and the first opportunity he has of manifesting it, will be I doubt not, in removeing your Brother as commissoner, and giving the place to one of his own Sect, for the time is not yet arrived when the only questions will be, is he honest is he capable?
I cannot however but think that cormarants devour him, and that all his better intentions are swallowd up in the intollerant Spirit of Malice and Revenge goaded on by those who hold a Rod over him—There is a little corner of my Heart where he once sit, as a friend whom I esteemed and loved for his real or imagined benevolent propencities, from whence I find it hard wholy to discard him. Notwithstanding I pitty his weakness and abhor those principles which govern his administration—
Since I wrote to you, poor Mr. Johnson is gone Wounded in mind, dejected and deprest he has fallen a sacrifice to the perplexity of his affairs; and has left a helpless distrest family. I feel for them, most Sincerely—nor do I know what will become of them.—
Your Brother, Sister and George are here. She past the week with me. George is a pleasent child, grave as his father, but quiet and looks wise, fine intelligent eyes—runs alone—Susan I have put to a Boarding School in Milton to mrs Cranch. She was B Palmer. Your Brother has gained so much flesh you would hardly think him the same Man. His mind is more at ease—and he will do well. You dont say any thing about becomeing Farmer—yet if you was to see how delightfull the Country looks you would be almost tempted—
We are all in pretty good Health, meazles in the family excepted—We have two of our labouring Men sick with it
My kind Regards to old friends and acquaintance whom I remember with pleasure—
I am my dear / Thomas your affectionate / Mother
Abigail Adams